DETAILED ACTION
Applicant: CHEN, Lin & KOU, Yi
Assignee: University of Southern California
Attorney: Lisa HAILE (Reg. No.: 38, 347)
Filing: §371 National Stage Application filed 17 July 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/US2019/015093 filed 25 January 2019 with priority to Provisional Application 62/622,044 filed 25 January 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/17/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 11-12 and 14 include the term “small molecule” which is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 13 and 15 inherit this rejection.  Furthermore, the examples given in claim 12 and the Specification are described and claimed in a theoretical way, including “any small molecule that binds DNA and/or RNA non-specifically and/or specifically”, and it isn’t clear there isn’t any molecule that wouldn’t “bind” on some level with “DNA and/or RNA” given enough pressure, exposure, or force applied.  Further detail should be added to the claim to define the claim scope of the term “small molecule” to make the claims definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evison et al., “A clickable psorelan to directly quantify DNA interstrand crosslinking and repair”, Bioorganic & Medicinal Chemistry, March 2016, Vol. 24, Iss. 5, Pgs. 1071-1078 (cited in IDS dated 07/17/2020).
Regarding claim 1, Evison et al. discloses a method to induce photo-chemical reactions in a nanoscale space (Abstract – clickable psoralen probe which is UVA-activated for quantifying DNA
using live or fixed cells (Abstract - DNA);
incubating the cells (Pg. 1072, Left Column (L.C.) - We report herein the preparation and development of a psoralen probe with a small alkyne handle. The probe, termed 8-propargyloxypsoralen (8-POP), can be activated by UVA to generate DNA interstrand crosslinks (ICLs) and is readily detectable in situ by ligation with an azide-tagged fluorescent reporter) with a probe (psoralen probe) containing photo-crosslinking functional group and a tag for a click reaction (alkyne handle);
illuminating the cells with UV light (Pg. 1072, §2.3 - plasmid DNA was initially linearized by digestion with NdeI using standard procedures and then purified . . . Irradiation was delivered using a UVP model UVGL-58 Handheld UV Lamp) on a cell nucleus in a selected region (Abstract; Pg. 1072, §2.3); and 
incubating the cells with a click reaction mix (Pg. 1072, L.C.; Pg. 1076, L.C. - 8-POP lesions were predominantly localized within the nucleus with relatively little detected in cytoplasmic regions. These results suggest that the post-labeling strategy is effective for in situ detection of UVA-activated covalent 8-POP DNA lesions.). 

Regarding claim 2, Evison et al. further discloses wherein the probe is a psoralen probe containing an alkyne tag (Abstract - psoralen probe was prepared featuring a small alkyne handle suitable for click chemistry).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al., “A clickable psorelan to directly quantify DNA interstrand crosslinking and repair”, Bioorganic & Medicinal Chemistry, March 2016, Vol. 24, Iss. 5, Pgs. 1071-1078 (cited in IDS dated 07/17/2020). as applied to claim 1 above, and further in view of BroadPharm, “Rhodamine-Azide”, retrieved from the internet <URL: https://broadpharm.com/web/products.php?category1=Dye+Labeling&category2=Rhodamine+labeling&category3=Rhodamine+Azide>, 2016 (from IDS dated 07/17/2020).
Regarding claim 3, Evison et al. discloses the method of claim 1, and further discloses using an azide-tagged fluorescent reporter (Abstract), but is silent regarding a rhodamine-azide.
In a related field of endeavor, BroadPharm discloses a rhodamine-azides are a red-mitting rhodamine-azide dye which enables Click Chemistry (Pg. 1)
In view of the ability to utilize this particular rhodamine-azide for click chemistry as is disclosed in BroadPharm at Page 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BroadPharm with the teachings of Evison et al. to obtain a red-emitting azide dye for click chemistry.

Regarding claim 5, Evison et al. further discloses the method further comprising clicking the azide to a psoralen probe through its terminal alkyne (Abstract - psoralen probe was prepared featuring a small alkyne handle suitable for click chemistry).
Evison et al. and BioPharm further discloses the method further comprising removing excess rhodamine (BioPharm); and viewing the cells with a fluorescence microscope (Abstract – fluorescence microscope; Pg. 1073, L.C. – excess azide was removed and fluorescence microscopy was performed with fluorescence microscope).

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al., “A clickable psorelan to directly quantify DNA interstrand crosslinking and repair”, Bioorganic & Medicinal Chemistry, March 2016, Vol. 24, Iss. 5, Pgs. 1071-1078 (cited in IDS dated 07/17/2020). as applied to claim 1 above, and further in view of ThermoFisher, Click Chemistry - Section 3.1 - Biotin-Azide - WayBack Machine capture from 16 September 2015, available at https://www.thermofisher.com/us/en/home/references/molecular-probes-the-handbook/reagents-for-modifying-groups-other-than-thiols-or-amines/click-chemistry.html (Year: 2015).
Regarding claim 4, Evison et al. discloses the method of claim 1, and further discloses using an azide-tagged fluorescent reporter (Abstract), but is silent regarding a biotin-azide.
In a related field of endeavor, ThermoFisher discloses biotin-azide may be used for synthesizing RNA in a time window and captured using streptavidin-functionalized magnetic beads for reverse transcription and subsequent analysis by DNA sequencing (ThermoFisher: Pg. 7).
In view of the ability to synthesize RNA and capture them for subsequent DNA analysis using biotin-azide and streptavidin beads as is disclosed in ThermoFisher at Page 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evison et al. with the teachings of ThermoFisher to assist in the processing of RNA and DNA utilizing biotin-azide and streptavidin beads.

Regarding claim 7, Evison et al. and ThermoFisher further disclose further comprising tethering DNA from the UV illuminated region (Evison et al.: Pg. 1073, L.C.) using a streptavidin bead (ThermoFisher: Pg. 7).
Regarding claim 8, Evison et al. further discloses further comprising pulling down and sequencing the DNA after clicking the azide to a psoralen probe (Evison et al.: Abstract; Pg. 1073, L.C..
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al. (see above) and BroadPharm (see above).
Regarding claim 9, Evison et al. discloses a method to induce photo-chemical reactions in a nanoscale space (Abstract – clickable psoralen probe which is UVA-activated for quantifying DNA) comprising:
fixing cells (Pg. 1075, §3.5 - Whole cell samples were immediately pre-extracted to remove non-chromatin bound protein, fixed and then subjected to a click reaction mixture to enable ligation of the azide-tagged red fluorescent reporter to 8-POP–DNA adducts in situ.);
incubating the cells (Pg. 1072, L.C.) with a probe (Abstract - psoralen probe) containing a tag for a click reaction (psoralen probe), wherein the probe is a psoralen probe (psoralen probe) comprising an alkyne tag (alkyne handle);
illuminating the cells with UV light (Pg. 1072, §2.3) on a cell nucleus in a selected region (Abstract; Pg. 1072, §2.3); and 
incubating the cells with a click reaction mix (Pg. 1072, L.C.; Pg. 1076, L.C.), wherein the click reaction mix comprises azide (Abstract); 
clicking the azide to the psoralen probe through its terminal alkyne (Abstract); 
removing excess azide (Pg. 1073, L.C.); and 
viewing the cells with a fluorescence microscope (Abstract – fluorescence microscope; Pg. 1073, L.C.).
However, Evison et al. is silent regarding rhodamine-azide.
In a related field of endeavor, BroadPharm discloses a rhodamine-azides are a red-mitting rhodamine-azide dye which enables Click Chemistry (Pg. 1)
In view of the ability to utilize this particular rhodamine-azide for click chemistry as is disclosed in BroadPharm at Page 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BroadPharm with the teachings of Evison et al. to obtain a red-emitting azide dye for click chemistry.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al. (see above) and ThermoFisher (see above).
Regarding claim 10, Evison et al. discloses a method to induce photo-chemical reactions in a nanoscale space (Abstract – clickable psoralen probe which is UVA-activated for quantifying DNA) comprising:
fixing cells (Pg. 1075, §3.5 - Whole cell samples were immediately pre-extracted to remove non-chromatin bound protein, fixed and then subjected to a click reaction mixture to enable ligation of the azide-tagged red fluorescent reporter to 8-POP–DNA adducts in situ.);
incubating the cells (Pg. 1072, L.C.) with a probe (Abstract - psoralen probe) containing a tag for a click reaction (psoralen probe), wherein the probe is a psoralen probe (psoralen probe) comprising an alkyne tag (alkyne handle);
illuminating the cells with UV light (Pg. 1072, §2.3) on a cell nucleus in a selected region (Abstract; Pg. 1072, §2.3); and 
incubating the cells with a click reaction mix (Pg. 1072, L.C.; Pg. 1076, L.C.), wherein the click reaction mix comprises azide (Abstract); 
clicking the azide to the psoralen probe through its terminal alkyne (Abstract); 
removing excess azide (Pg. 1073, L.C.); and 
viewing the cells with a fluorescence microscope (Abstract – fluorescence microscope; Pg. 1073, L.C.).
However, Evison et al. is silent regarding a biotin-azide or streptavidin beads.
In a related field of endeavor, ThermoFisher discloses biotin-azide may be used for synthesizing RNA in a time window and captured using streptavidin-functionalized magnetic beads for reverse transcription and subsequent analysis by DNA sequencing including tethering, pulling down, and sequencing the DNA (ThermoFisher: Pg. 7).
In view of the ability to synthesize RNA and capture them for subsequent DNA analysis using biotin-azide and streptavidin beads as is disclosed in ThermoFisher at Page 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Evison et al. with the teachings of ThermoFisher to assist in the processing of RNA and DNA utilizing biotin-azide and streptavidin beads.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evison et al. (see above) and Beal et al. (CN 105008919 A).
Regarding claims 11 and 14, Evison et al. discloses a method for designing probes for probing DNA and RNA in a specific nano-space inside cells (Evison et al.: Abstract) comprising: selecting a small molecule (Abstract - psoralen) that binds DNA and/or RNA (claim 11) or proteins (claim 14) (Abstract - DNA); and introducing a label (Abstract - azide) and an alkyne tag (Abstract - psoralen probe was prepared featuring a small alkyne handle) into the small molecule (psoralen).  However, Evison et al. is silent regarding a phot-affinity label.
In a related field of endeavor, Beal et al. discloses a method for single molecular imaging (Beal et al.: Abstract) utilizing the photo-affinity label azido which is able to work with many click reagents (Pg. 9).
In view of the ability to work well with many click reagents using the photo-affinity label azido as is disclosed in Beal et al. at Page 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beal et al. with the teachings of Evison et al. to allow for the flexibility of using many different click reagents..

Regarding claim 12, Evison et al. further discloses wherein the small molecule is psoralen (Evison et al.: Abstract).
Regarding claims 13 and 15, Beal et al. further discloses wherein the photo-affinity label is azido (Beal et al.: Pg. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US Pub. 2011/0287947) – which discloses methods for obtaining tethered crosslinked proteins/DNA complexes (Abstract.		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884